Citation Nr: 0114730	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
hypertensive and arteriosclerotic heart disease with unstable 
angina, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to June 1957.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's hypertensive and arteriosclerotic heart 
disease with unstable angina is not productive of congestive 
heart failure; dyspnea, fatigue, angina, dizziness, or 
syncope with a workload of greater than 3 METs but not more 
than 5 METs; and the veteran does not have a left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for hypertensive and arteriosclerotic heart disease 
with unstable angina have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.104, Diagnostic Codes 7005, 7007 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his heart disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be evaluated as 60 percent disabling because he experiences 
chest pain and fatigue.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The RO afforded the veteran two VA examinations.  
The Statement of the Case provided to the veteran and his 
representative informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  The Board acknowledges that the veteran's March and 
April 2000 VA medical records were not associated with the 
claims file, and that the claims file was not made available 
to the VA examiners.  However, the VA examiner at the June 
2000 examination reviewed the March and April medical 
records, as well as records from a December 1998 
hospitalization.  As such, the Board finds that the duty to 
assist was satisfied, and the Board will proceed with a 
disposition on the merits.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, a November 1970 rating decision granted the 
veteran service connection for cardiomegaly, and a 
noncompensable evaluation was assigned.  In May 1973, the 
veteran's disability evaluation was increased to 30 percent 
disabling, effective May 1973.  This disability evaluation 
was continued in rating decisions dated November 1975, 
December 1975, May 1976, February 1978, April 1978, September 
1979, November 1983, March 1988, June 1996, and October 1997.  
Board decisions dated January 1978, August 1979, and May 1987 
also confirmed the disability evaluation.  Most recently, 
this evaluation was continued in rating decision dated June 
1999.  The veteran was afforded a VA examination prior to the 
June 1999 rating decision.

The veteran filed a Notice of Disagreement with regard to the 
June 1999 rating decision.  In July 1999, the veteran 
presented testimony at a hearing before the RO.  The RO, 
after considering the veteran's testimony, requested and 
received the veteran's VA medical records.  The veteran 
underwent another VA examination in June 2000, and a 
Statement of the Case continuing the 30 percent disability 
evaluation was issued in July 2000.

VA medical records dated July 1998 through September 1999 
show that the veteran has a history of hypertension, 
cardiomegaly, and angina.  Records dated December 1998 show 
that the veteran was hospitalized due to chest pain and 
blurred vision.  Examination failed to reveal any acute 
ischemic event.  He was diagnosed with unstable angina, and 
was started on a "Heparin protocol" and antihypertensive 
medications.  According to the records, the veteran was free 
of chest pain and stable once he began the protocol and 
medications.  Also, a January 1999 record indicates that the 
veteran related experiencing episodes of angina with 
occasional blurred vision, but without palpitations, 
shortness of breath, or leg edema.  Examination showed clear 
lungs, and was negative for murmurs or gallops.

The veteran was afforded VA examinations regarding his heart 
disability in January 1999 and June 2000.  At the January 
1999 examination, the veteran reported a history of 
cardiomegaly and hypertension.  The veteran also related a 
history of dyspnea on exertion, fast walking, and lifting 
moderately heavy objects, as well as chest pain and 
congestive heart failure.  Examination revealed blood 
pressure of 160/80, 146/84, and 156/92.  No evidence of 
jugular venous distention was found, and his lungs were 
clear.  In addition, examination of the heart showed normal 
sinus rhythm and left ventricular hypertrophy.  No murmurs or 
gallops were shown.  A multigated cardiac blood pool study 
revealed adequate left ventricular function with an ejection 
fraction of 50 percent and mild to moderately impaired right 
ventricle contractility.  The diagnosis was hypertensive 
cardiovascular disease with left ventricular hypertrophy.

According to the June 2000 VA examination report, the veteran 
reported a history of unstable angina and hypertension.  The 
veteran complained of chest pain at rest and with mild 
exertion.   The examiner also noted that he reviewed the VA 
medical records from the veteran's two admissions to the 
medical center, in December 1998 and March 2000.  The 
examiner also reviewed a "myocardial perfusion SPEC with 
thallium" from April 2000, which reported a small fix 
perfusion defect on distal anteroapical wall of the left 
ventricle without signs of reversible ischemia with 7 METs 
achieved.   Examination revealed blood pressure of 170/90 and 
160/90 and no jugular venous distention, edema, or cyanosis 
was found.   Further, no evidence of congestive heart failure 
or signs of ischemia were found.  An EKG revealed sinus 
bradycardia and left ventricular hypertrophy.  The diagnoses 
were hypertensive and arteriosclerotic heart disease and 
unstable angina.

The RO rated the veteran's arteriosclerotic and hypertensive 
heart disease as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005 and 7007.  Diagnostic Code 
7005 refers to arteriosclerotic heart disease and Diagnostic 
Code 7007 refers to hypertensive heart disease, although the 
criteria are the same for both Diagnostic Codes.  
Nevertheless, a separate evaluation for each Diagnostic Code 
would not be permitted, as it would be considered pyramiding.  
See 38 C.F.R. § 4.14.  Thus, under the Diagnostic Codes, a 30 
percent disability evaluation is assigned where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
evidence of cardiac hypertrophy or dilation on an 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
disability evaluation is assigned under these Codes where 
there has been more than one episode of acute congestive 
heart failure in the past year, or a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 30 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has experienced any episodes of acute congestive 
heart failure in the past year, and a myocardial perfusion 
spec reported a workload of 7 METs.  And, while the veteran 
has mild left ventricular impairment with an ejection 
fraction of 50 percent, this is considered adequate left 
ventricular function and there is no evidence of jugular 
venous distention.  Additionally, the veteran experiences 
relief from his chest pain with rest and medication.  
Therefore, the Board finds that the veteran's current 
symptomatology most closely fits within the criteria for the 
presently assigned 30 percent evaluation.  

In reaching this decision, the Board has considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board concludes 
that the record does not present such "an exceptional and 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b).  In this regard, while the Board notes 
that the veteran no longer is employed, the veteran retired 
in the 1970s, and has been receiving monthly disability 
payments from the Social Security Administration since July 
1977.  Moreover, the Board finds that there has been no 
showing by the veteran that his heart disability necessitated 
such frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Although the veteran had occasional 
hospitalizations for chest pains due to unstable angina, it 
appears from the record that the veteran's chest pains were 
relieved with medications.  Accordingly, the Board finds that 
the criteria for submission of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for hypertensive and arteriosclerotic heart 
disease, on either a schedular or extra-schedular basis.


ORDER

An evaluation in excess of 30 percent for hypertensive and 
arteriosclerotic heart disease with unstable angina is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

